Case 1:21-mc-02056-RPK Document 1-5 Filed 07/14/21 Page 1 of 9 PagelD #: 76

EXHIBIT C
Case 1:21-mc-02056-RPK Document 1-5 Filed 07/14/21 Page 2 of 9 PagelD #: 77
Case 1:21-mc-00442-KPF Document9 Filed 06/15/21 Page 1of 8

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

IN THE MATTER OF THE

APPLICATION OF MAKHPAL 21 Misc. 442 (KPF)
KARIBZHANOVA FOR JUDICIAL
ASSISTANCE PURSUANT TO ORDER

28 U.S.C. § 1782.

 

 

KATHERINE POLK FAILLA, District Judge:

Applicant Makhpal Karibzhanova filed this request for judicial assistance
pursuant to 28 U.S.C. § 1782, which permits assistance to litigants before
foreign tribunals. Specifically, Applicant seeks an order appointing John W.
Moscow as Commissioner of the Court to issue subpoenas to obtain testimony
and documentary evidence to assist in discovery for use in civil proceedings in
Kazakhstan related to the dissolution of her marriage. The request is granted
as set forth in the remainder of this Order.

BACKGROUND!

Applicant is a citizen of Kazakhstan and is the former wife of a Kazakh
businessman, Aidan Karibzhanov (“Aidan”). (Karibzhanova Decl. J 2-3). On
May 15, 2018, Applicants’ marriage to Aidan was dissolved by a Kazakh court.
(Id. at { 23). Under Kazakh law, Applicant could seek equitable division of the
marital property in court. (Jd. at ¢ 25). On April 22, 2021, Applicant’s attorney

in Kazakhstan, Yevgeniy Tikhonov, filed a lawsuit against Aidan in the Medeu

 

! This Order draws its facts from the Affidavit of Makhpal Karibzhanova (“Karibzhanova
Decl.” (Dkt. #3)) and the Declaration of John W. Moscow (“Moscow Decl.” (Dkt. #5)) in
support of the Application for Judicial Assistance Pursuant to 28 U.S.C. § 1782. For
ease of reference, the Court refers to Applicant’s memorandum of law in support of her
application as “App. Br.” (Dkt. #1).
Case 1:21-mc-02056-RPK Document 1-5 Filed 07/14/21 Page 3 of 9 PagelD #: 78
Case 1:21-mc-00442-KPF Document 9 Filed 06/15/21 Page 2 of 8

District Court of the City of Almaty seeking equitable division of the marital
assets. (Id. at § 32). On May 6, 2021, the Medeu District Court dismissed the
lawsuit with leave to refile. (Id. at ¢ 33). On May 10, 2021, Tikhonov filed an
amended lawsuit in the Medeu District Court. (Id. at J 34). The Medeu
District Court again rejected the lawsuit on May 17, 2021, and Tikhonov refiled
on the same day. (See Dkt. #8). The case is now pending, and an initial
appearance was scheduled for June 9, 2021. (See id.).

Applicant has also retained the services of John W. Moscow and the firm
of Lewis Baach Kaufmann Middlemiss PLLC (“LBKM”) since 2019. (Moscow
Decl. J 7). In addition to providing legal advice, LBKM has worked to locate
Aidan’s assets around the world, which assets LBKM estimates amount to
between $1 and $2 billion. (Id. at J] 7, 13). Between March 23 and April 8,
2021, LBKM served preservation letters on several of Aidan’s business
associates in the United States and abroad in anticipation of litigation. (Id. at
q 10). Applicant and counsel believe that relevant records of Aidan’s
international correspondent banking activities and ownership of foreign bank
accounts are held in the Southern District of New York. (Id. at 4 23).

DISCUSSION
A. Legal Standard
Section 1782(a) provides, in pertinent part:
The district court of the district in which a person
resides or is found may order him to give his testimony
or statement or to produce a document or other thing
for use in a proceeding in a foreign or international

tribunal ..... The order may be made ... upon the
application of any interested person and may direct that

2
Case 1:21-mc-02056-RPK Document 1-5 Filed 07/14/21 Page 4 of 9 PagelD #: 79
Case 1:21-mc-00442-KPF Document9 Filed 06/15/21 Page 3 of 8

the testimony or statement be given, or the document
or other thing be produced, before a person appointed
by the court.

28 U.S.C. § 1782(a). A litigant in a foreign action qualifies as an “interested
person” under Section 1782. See Intel Corp. v. Advanced Micro Devices, Inc.,
542 U.S. 241, 256 (2004). To apply for discovery pursuant to Section 1782, all
that is necessary is that a “dispositive ruling” by a foreign adjudicative body is
“within reasonable contemplation.” Id. at 259 (holding that discovery was
proper under Section 1782 even though the applicant’s complaint was still only
in the investigative stage). District courts may approve Section 1782 discovery
requests in the context of an ex parte application for an order appointing a
commissioner to collect the information. See Gushlak v. Gushlak, 486 F. App’x
215, 217 (2d Cir. 2012) (summary order) (“[I|t is neither uncommon nor
improper for district courts to grant applications made pursuant to § 1782 ex
parte. The respondent’s due process rights are not violated because he can
later challenge any discovery request by moving to quash pursuant to Federal
Rule of Civil Procedure 45(c)(3).”).

The court retains wide discretion to grant discovery under Section 1782.
See Intel, 542 U.S. at 260-61; see also In re Edelman, 295 F.3d 171, 181 (2d
Cir. 2002) (“Congress planned for district courts to exercise broad discretion
over the issuance of discovery orders pursuant to § 1782(a)[.]”). In exercising
its discretion, the court considers the following factors: (i) whether the “person
from whom discovery is sought is a participant in the foreign proceeding”;

(ii) “the nature of the foreign tribunal, the character of the proceedings
Case 1:21-mc-02056-RPK Document 1-5 Filed 07/14/21 Page 5 of 9 PagelD #: 80
Case 1:21-mc-00442-KPF Document9 Filed 06/15/21 Page 4 of 8

underway abroad, and the receptivity of the foreign government or the court or
agency abroad to U.S. federal court judicial assistance’; (iii) whether the
request “conceals an attempt to circumvent foreign proof-gathering restrictions
or other policies of a foreign country or the United States”; and (iv) whether the
request is “unduly intrusive or burdensome.” Intel, 542 U.S. at 264-65; accord
In re Accent Delight Int’l Ltd., 7791 F. App’x 247, 250-51 (2d Cir. 2019)
(summary order). Additionally, the Court is mindful of the two broad aims of
the provision: “providing efficient means of assistance to participants in
international litigation in our federal courts and encouraging foreign countries
by example to provide similar means of assistance to our courts.” Jn re
Metallgesellschaft AG, 121 F.3d 77, 79 (2d Cir. 1997). The party seeking
discovery need not establish that the information sought would be discoverable
under the foreign court’s law or that the U.S. would permit the discovery in an
analogous domestic proceeding. See Intel, 542 U.S. at 247, 261-63. Unless the
district court orders otherwise, the discovery authorized by the court must be
obtained in accordance with the Federal Rules of Civil Procedure. 28 U.S.C.

§ 1782(a).

B. Analysis

1. Statutory Factors

The Court finds that the application satisfies the three statutory
requirements of Section 1782. First, Applicant requests that this Court appoint
a Commissioner to subpoena documents only from parties located within the

Southern District of New York. Applicant acknowledges “that should she seek
Case 1:21-mc-02056-RPK Document 1-5 Filed 07/14/21 Page 6 of 9 PagelD #: 81
Case 1:21-mc-00442-KPF Document 9 Filed 06/15/21 Page 5 of 8

approval to subpoena documents from parties outside of the Southern District
of New York she will be required to file additional § 1782 applications in the
appropriate jurisdictions.” (App. Br. 29 n.52).

Second, Applicant seeks discovery for use in an action brought ina
Kazakh court of first instance, i.e., a trial court, for equitable division of marital
property. (App. Br. 30). Applicant timely filed that action within the applicable
three-year statute of limitations. (/d.). The court of first instance will accept
and review written pleadings and documentary evidence, hear live testimony,
and will receive into evidence such materials as the parties may introduce to
prove the value of the marital estate. (Id.). And Kazakh law provides that
foreign evidence may be used in domestic Kazakh marital property proceedings
to prove the value of foreign assets. (Id.). Accordingly, Applicant has satisfied
the requirement to demonstrate the existence of a foreign proceeding to which
the records sought are relevant.

Third, Applicant is plainly an “interested person” for purposes of Section
1782. See Intel, 542 U.S. at 256 (“No doubt litigants are included among ... the
‘interested person|s]’ who may invoke § 1782.”); Application of Malev Hungarian
Airlines, 964 F.2d 97, 101 (2d Cir. 1992) (noting that the phrase “upon the
application of any interested person” was inserted into Section 1782 “as part of
the effort to liberalize the assistance provided by American courts to foreign
and international tribunals”). Applicant is the plaintiff in the Kazakh civil

proceeding and thus may bring this application pursuant to Section 1782.
Case 1:21-mc-02056-RPK Document 1-5 Filed 07/14/21 Page 7 of 9 PagelD #: 82
Case 1:21-mc-00442-KPF Document 9 Filed 06/15/21 Page 6 of 8

2. Discretionary Factors

Turning to the discretionary Intel factors, the Court concludes that
granting the application for appointment of a Commissioner to aid Applicant in
obtaining relevant discovery in this District is an appropriate exercise of this
Court’s discretion under Section 1782. First, many of the entities from which
discovery is sought are not parties to the foreign proceeding and “may be
outside the foreign tribunal’s jurisdictional reach.” Because the respondent
entities from which Applicant anticipates seeking records aré unlikely to be
subject to the disclosure power of the Kazakh courts, “their evidence, available
in the United States, may be unobtainable absent § 1782(a) aid.” Intel, 542
U.S. at 264.

Second, the Kazakh proceeding is an appropriate subject of judicial
assistance. As discussed above, the proceeding is adjudicative and there is no
indication that the Kazakh courts would be unreceptive to requests from U.S.
courts for judicial assistance. Granting the application will facilitate a
resolution of the proceedings in Kazakhstan by allowing Applicant to obtain
relevant and admissible materials.

Third, the Court finds that Applicant’s request neither “conceals an
attempt to circumvent foreign proof-gathering restrictions or other policies of a
foreign country or the United States,” nor suggests an anticipated course of
conduct that will be “unduly intrusive or burdensome” on respondents. Intel,
542 U.S. at 265. Rather, the application seeks authorization to (i) issue

subpoenas duces tecum that are tailored for the production of corporate and
Case 1:21-mc-02056-RPK Document 1-5 Filed 07/14/21 Page 8 of 9 PagelD #: 83
Case 1:21-mc-00442-KPF Document9 Filed 06/15/21 Page 7 of 8

banking documents critical to Applicant’s claims in the Kazakhstan
proceedings from entities that are not party to the Kazakhstan case, and
(ii) take deposition testimony critical to the preparation of Applicant’s case from
entities that are not parties to the case. (App. Br. 33). And to reiterate,
respondents may challenge discovery requests presented to them by moving to
quash pursuant to Federal Rule of Civil Procedure 45(c)(3). See Gushlak, 486
F. App’x at 217.

Accordingly, the application satisfies both the statutory requirements
and the Intel discretionary criteria.

CONCLUSION

For the reasons described above, the Court GRANTS the application
pursuant to 28 U.S.C. § 1782 and appoints John W. Moscow as Commissioner.
Mr. Moscow is vested with the authority to issue subpoenas Seeking (i) relevant
testimony and documents as may be found within the jurisdiction of this
Court, including testimony from bankers, accountants, and business
associates; (ii) documents pertaining to companies and bank accounts
associated with Aidan and his nominee owners; and (iii) correspondent banking
records and records relating to securities ownership, custodianship, and
transfers, and documentation and testimony relating to real estate holdings.
Mr. Moscow is admonished in this regard to limit his subpoenas to parties
located within the Southern District of New York, and to hew closely to the

categories of discovery identified in Applicant’s submissions to the Court.
Case 1:21-mc-02056-RPK Document 1-5 Filed 07/14/21 Page 9 of 9 PagelD #: 84
Case 1:21-mc-00442-KPF Document9 Filed 06/15/21 Page 8 of 8

The Clerk of the Court is directed to terminate the motion at docket entry
1 and to close this action for administrative purposes. Should any respondent
file a motion to quash, the action shall automatically be reopened.

SO ORDERED.

Dated: June 15, 2021 tires bal (Zitkor
New York, New York

 

KATHERINE. POLK FAILLA
United States District Judge
